

114 S3538 IS: Prevent Trafficking in Cultural Property Act
U.S. Senate
2016-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3538IN THE SENATE OF THE UNITED STATESDecember 9, 2016Mr. Casey (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo improve enforcement against trafficking in cultural property and prevent stolen or illicit
			 cultural property from financing terrorist and criminal networks, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Prevent Trafficking in Cultural Property Act. 2.DefinitionIn this Act, the term cultural property includes property covered under—
 (1)Article 1 of the Convention for the Protection of Cultural Property in the Event of Armed Conflict, done at The Hague on May 14, 1954 (Treaty Doc. 106–1(A)) (commonly referred to as the Hague Convention); or
 (2)Article 1 of the Convention on the Means of Prohibiting and Preventing the Illicit Import, Export, and Transfer of Ownership of Cultural Property, done at Paris November 14, 1970.
 3.Statement of policyIt shall be the policy of the United States to— (1)ensure the components of the Department of Homeland Security enhance and unify efforts to—
 (A)interdict, detain, seize, and investigate cultural property illegally imported into the United States;
 (B)disrupt and dismantle smuggling and trafficking networks and transnational criminal organizations engaged in, conspiring to engage in, or facilitating illegal trade in cultural property, including stolen antiquities used to finance terrorism; and
 (C)support offices of United States Attorneys in prosecuting persons engaged in, conspiring to engage in, or facilitating illegal trade in cultural property; and
 (2)protect cultural property pursuant to its obligations under the Convention for the Protection of Cultural Property in the Event of Armed Conflict, the Convention on the Means of Prohibiting and Preventing the Illicit Import, Export, and Transfer of Ownership of Cultural Property, and the Convention on Cultural Property Implementation Act (19 U.S.C. 2601 et seq.).
 4.Activities of the Department of Homeland SecurityThe Commissioner of U.S. Customs and Border Protection and the Director of U.S. Immigration and Customs Enforcement shall—
 (1)designate a principal coordinator within U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, respectively, to direct, manage, coordinate, and update their respective policies and procedures, as well as conduct interagency communications, regarding illegally imported cultural property;
 (2)update existing directives, regulations, rules, and memoranda of understanding of U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, respectively, and, if necessary, devise additional directives, regulations, rules, and memoranda of understanding, relating to policies and procedures on the illegal importation of cultural property in order to—
 (A)reflect changes in cultural property law, including changes and updates to relevant treaties, bilateral agreements, statutes, regulations, and case law that occurred subsequent to Customs Directive No. 5230–015, entitled Customs Directive on Detention and Seizure of Cultural Property and dated April 18, 1991;
 (B)emphasize investigating, and providing support for investigations and prosecutions, of persons engaged in, conspiring to engage in, or facilitating the illegal importation of cultural property, including smugglers, dealers, buyers, money launderers, and any other appropriate parties; and
 (C)provide for communication and coordination between relevant offices of U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, respectively, in investigating and supporting prosecutions of persons engaged in, conspiring to engage in, or facilitating the illegal importation of cultural property; and
 (3)ensure relevant personnel within U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, respectively, receive sufficient training in—
 (A)relevant cultural property laws; (B)the identification of cultural property that is at greatest risk of looting and trafficking; and
 (C)methods of interdiction and investigative techniques specifically related to illegal trade in cultural property.
 5.Role of the Smithsonian InstitutionThe Secretary of Homeland Security shall ensure that the heads of all components of the Department of Homeland Security involved in cultural property protection activities are authorized to enter into agreements or memoranda of understanding with the Smithsonian Institution to temporarily engage personnel from the Smithsonian Institution for the purposes of furthering such cultural property protection activities.
 6.ReportNot later than 1 year after the date of the enactment of this Act and 3 years thereafter, the Commissioner of U.S. Customs and Border Protection and the Commissioner of U.S. Immigration and Customs Enforcement shall jointly submit to the Committee on Ways and Means and the Committee on Homeland Security of the House of Representatives and the Committee on Finance and the Committee on Homeland Security and Governmental Affairs of the Senate a report on—
 (1)the progress of the implementation of this Act; and (2)other actions to enhance and unify efforts to interdict, detain, seize, and investigate cultural property illegally imported into the United States, and investigate, disrupt, and dismantle smuggling and trafficking networks engaged in, conspiring to engage in, or facilitating the illegal importation of cultural property.